Citation Nr: 0901947	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-18 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the veteran perfected a timely appeal to a denial 
of claims for increased ratings for patellofemoral syndrome 
of each knee and residuals of a left rotator cuff injury and 
a fracture of the left fibula by an August 2004 rating 
decision.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to July 
1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) following adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  

In October 2008, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned located in 
Washington, D.C., and the veteran located at the RO. 
 
The issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD 
will be addressed in the REMAND portion of the decision and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2004 rating decision that, in pertinent part, 
denied the veteran's claims for increased ratings for 
patellofemoral syndrome of each knee and residuals of a left 
rotator cuff injury and a fracture of the left fibula; notice 
was provided to the veteran on September 8, 2004.  

2.  The veteran filed a notice of disagreement with that 
portion of the August 2004 rating decision that denied the 
veteran's claims for increased ratings for patellofemoral 
syndrome of each knee and residuals of a left rotator cuff 
injury and a fracture of the left fibula that was received in 
February 2005.     

3.  On August 30, 2005, a statement of the case addressing 
the claims for increased ratings for patellofemoral syndrome 
of each knee and residuals of a left rotator cuff injury and 
a fracture of the left fibula was sent to the veteran's most 
recently known address; the veteran was informed therein of 
the time limit required to submit his substantive appeal. 

4.  A VA Form 9 in which the veteran expressed a desire to 
appeal all of the issues addressed in the statement of the 
case was received on January 9, 2006. 

5.  The veteran was informed by letter from the RO dated in 
March 2006 and a March 2007 statement of the case that his 
substantive appeal with respect to the denial of increased 
ratings for patellofemoral syndrome of each knee and 
residuals of a left rotator cuff injury and a fracture of the 
left fibula had been received beyond the prescribed time 
limit for filing an appeal.   


CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the 
August 2004 rating decision that denied the veteran's claim 
for increased ratings for patellofemoral syndrome of each 
knee and residuals of a left rotator cuff injury and a 
fracture of the left fibula.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A 
NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A substantive appeal must 
be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  A substantive appeal postmarked prior to the 
expiration of the applicable time period will be accepted as 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  

With the above criteria in mind, the relevant facts will be 
summarized.  An August 2004 rating decision that, in 
pertinent part, denied the veteran's claims for increased 
ratings for patellofemoral syndrome of each knee and 
residuals of a left rotator cuff injury and a fracture of the 
left fibula.  Notice was provided to the veteran on September 
8, 2004.  The veteran filed a NOD with that portion of the 
August 2004 rating decision that denied the veteran's claim 
for increased ratings for patellofemoral syndrome of each 
knee and residuals of a left rotator cuff injury and a 
fracture of the left fibula that was received in February 
2005.  On August 30, 2005, a SOC addressing the claims for 
increased ratings for patellofemoral syndrome of each knee 
and residuals of a left rotator cuff injury and a fracture of 
the left fibula was sent to the veteran's most recently known 
address.  This document informed the veteran of the time 
limit required to submit his substantive appeal.  There is no 
indication that it was retuned as undeliverable.  Indeed, the 
Board notes that the SOC was originally mailed on August 15, 
2005, and that it was "remailed" on the August 30, 2005 to 
the veteran's new address.

Given the above, the veteran had until October 30, 2005, to 
file either a substantive appeal or a request for an 
extension of time concerning the issues of entitlement to 
increased ratings for patellofemoral syndrome of each knee 
and residuals of a left rotator cuff injury and a fracture of 
the left fibula.  38 C.F.R. §§ 20.302(b), 20.303.  However, a 
VA Form 9 in which the veteran expressed a desire to appeal 
all of the issues addressed in the August 2005 SOC was not 
received until January 9, 2006.  No correspondence was 
received between August 30, 2005, and January 8, 2006, which 
could be even loosely interpreted as an appeal.  The veteran 
was thereafter informed by letter from the RO dated in March 
2006 that his substantive appeal with respect to the denial 
of increased ratings for patellofemoral syndrome of each knee 
and residuals of a left rotator cuff injury and a fracture of 
the left fibula had been received beyond the prescribed time 
limit for filing an appeal.  

In disagreeing with the determination that his appeal was not 
timely, the veteran contends that he was never notified of 
the time limit for filing an appeal due to his not receiving 
such notice because he was homeless.  Similar argument from 
the with regard to being homeless not being notified of the 
time limit for filing an appeal was presented in sworn 
testimony to the undersigned in October 2008.   

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request, prior to the 
expiration of the time limit for such filing, an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

The Board has considered the contentions of the veteran, but 
it remains the fact that there is no indication that the 
August 30, 2005, SOC was returned as undeliverable, that the 
notice letter failed to inform the veteran of the time limit 
of filing an appeal, or anything in the record to overcome 
the presumption, pursuant to the authority above, that the 
SOC was properly delivered to the veteran.  Indeed, as noted 
above, the notice letter included with the August 30, 2005 
SOC specifically informed the veteran the time limit to 
filing his appeal.  Further, and even greater import, the 
Board notes that the VA Form 9 was executed by the veteran on 
September 17, 2005, but not received on January 9, 2006.  The 
veteran clearly received the August 2005 SOC in a timely 
manner but was otherwise personally delayed from mailing his 
response.  Such also undermines his argument that there was a 
delay in his receipt of the August 30, 2005 SOC.

These criteria cited above, to which the Board are bound, are 
simply controlling given the circumstances of this case.  
38 U.S.C.A. § 7104(c).  In short therefore, the Board 
concludes that there was no timely substantive appeal from 
the August 2004 rating decision that denied claims for 
increased ratings for patellofemoral syndrome of each knee 
and residuals of a left rotator cuff injury and a fracture of 
the left fibula.  As such, and in the absence of any evidence 
or compelling argument indicating that a timely appeal or 
request for an extension has been filed, the Board concludes 
the appellant's claim must be dismissed as a matter of law 
due to his failure to submit a timely appeal.  Sabonis v. 
Brown, 6 Vet. App. 426, 430, (1994); 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305.  
Moreover, because the law, not the evidence, governs the 
outcome of this matter, the notice and duty to assist 
provisions of the law are inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  

ORDER

The Board has no jurisdiction over the issues of increased 
ratings for patellofemoral syndrome of each knee and 
residuals of a left rotator cuff injury and a fracture of the 
left fibula because a timely substantive appeal perfecting 
the claims as to these issues was not filed; as such, the 
appeal with respect to these issues is dismissed.


REMAND

The veteran's petition to reopen his claim for service 
connection for PTSD was denied by a June 2008 rating decision 
to which he was notified in that month.  Testimony which 
constitutes a notice of disagreement with respect to this 
issue was submitted at the October 2008 hearing to the 
undersigned.  As such, the Board is obligated to remand the 
issue of whether new and material evidence has been received 
reopen the claim for service connection for PTSD.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED for the following action:

The RO should issue a SOC and 
notification of the appellate rights with 
respect to the issue of whether new and 
material evidence has been received 
reopen the claim for service connection 
for PTSD.  38 C.F.R. § 19.26 (2008).  The 
veteran is reminded that to vest the 
Board with jurisdiction over this issue, 
a timely substantive appeal with respect 
to this issue must be filed.  38 C.F.R. § 
20.202 (2008).  If the veteran perfects 
the appeal as to this issue, the case 
must be returned to the Board for 
appellate review of the issue. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


